DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc.
The disclosure of the prior-filed application, Application No. 12/592,458, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Regarding instant claims 40, 41, and 47, Application No. 12/592,458 fails to disclose the thermoplastic sections having interlocking or interconnected edges or alkyd resin-based composition in the amount of 18 to 22 wt the resin%.
Given dependent claims 40, 41, and 47 have subject matter not supported by the parent applications, the effective filing date of claims 40, 41, and 47 is the filing date of the continuation, July 10, 2017 (see MPEP 2152.01).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40, 41, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Regarding claim 40 and 41, the instant Specification and original claims do not disclose edges that are interlocking or interconnected.
Regarding claim 47, the instant Specification and original claims do not disclose the alkyd resin being present in the amount of about 18 to 22 wt%. The first set of amended claims (dated 7/12/2017) refer to the resin as being a long chain polymer, elastomer, or EVA with no reference to alkyd. There is no disclosure in the instant Specification as to the amount of alkyd resin and all the examples with alkyd resin, contain less than 18 wt% total resin (see instant Specification, pages 17-18: working example 2 which has at most 14 wt% resin, working example 3 which has at most 17 wt% resin, and working example 6 with at most 14 wt% resin). Instead the amount of binder including wax and plasticizer appears to be in the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-32, 39, 42-44, 48, 49, 53-55, and 68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greer et al. (WO 2007/143988 A1) in view of Jensen (US 5,861,206).
Regarding claims 31, 32, and 44, Greer discloses pavement marking patterns including signage and logos (symbols and alphanumeric characters) composed of two or more independent sections including grid and insert sections where the markings are thermoplastic materials which have a hot melt adhesive sprayed on the bottom surface where the spray has approximately the same softening point as the marking (abstract). The markings are planar (planar top and bottom) (page 8, line 1).
Greer does not specifically disclose the marking comprising light reflective glass beads or anti-skid materials embedded in the surface. Greer also does not disclose a visual heating indicator located on the top surface to indicate the marking has been heated to a predetermined temperature.
Jensen discloses a thermoplastic material for covering roads that has reflective material, specifically glass beads, and friction material (anti-skid material) in the upward surface and where the material includes a visible temperature indicator when being applied to indicate when the marking has been heated to a desired temperature (abstract, col. 1, lines 61-67 which states the glass beads and friction material should sink into the surface and col. 2, lines 18-20 and lines 43-46).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the pavement marking in Greer should further contain glass beads as reflective material and friction material to provide reflection and friction properties to the marking and as known suitable materials which are added to pavement markings as taught in Jensen (Jensen, col. 1, lines 10-15 and col. 2, lines 55-60). It would have further been obvious to one of ordinary skill in the art at the time of the invention to include visual heating indicators on the markings in Greer as taught in Jensen to assure 
Regarding claim 39, the sections abut each other in Greer (Fig. 1).
Regarding claim 42, Greer discloses the marking being applied with heat (page 6, lines 1-6).
Regarding claim 43, claim 43 contains a limitation, using a propane-fueled heater, open flame, or closed flame, which defines a product by how the product was made. Thus, claim 43 has a product-by-process limitation. For purposes of examination, product-by-process limitations are not limited to the manipulation of the recited steps, only the structure implied by the steps. See MPEP 2113. In the present case, the recited steps imply a marking that is adhered with heat. Greer discloses such a product as discussed above for instant claim 42. Greer further discloses using a propane heater to heat the marking (Fig. 7 and page 7, lines 4-5).
Regarding claim 48, Greer disclose the sections being inserts in a grid (abstract and Fig. 1).
Regarding claims 49 and 55, Greer discloses a bridging adhesive on the bottom of the marking sections which has a softening point of 90 to 120 degrees Celsius (page 4, last paragraph, page 9, first paragraph, and Fig. 5) which overlaps the claimed range.
Regarding claims 53 and 54, Greer discloses the adhesive is polyamide or EVA hotmelt adhesive (page 5, lines 1-2).
Regarding claim 68, the sections are all coplanar with each other in Greer (Fig. 1 and 6 which shows that the sections from continuous planar surfaces and see page 1, .
Claims 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greer in view of Jensen as applied to claim 31 above, and further in view of Greer et al. (US Pub. 2008/0236008 A1) (hereafter second named inventor “Cady”).
Greer in view of Jensen discloses the marking in claim 31 as discussed above.
Greer does not disclose the edges of the sections interlocking or being interconnected.
Cady discloses signage for runways (abstract) where the signage has edges to physically interconnect and interlock ([0028]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the edges of the sections in Greer should be designed to have interconnecting and interlocking edges as taught in Cady to have well secured edges or as a known suitable configuration for connecting multiple sections of signage or marking (Cady, [0028]).
Claims 46-47 and 50-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greer in view of Jensen as applied to claim 31 above, and further in view of Hong et al. (US Pub. 2003/0070579 A1).
Greer in view of Jensen discloses the marking of claim 31 as discussed above. 
Greer does not disclose the thermoplastic comprising alkyd resin where the resin is present in the amount of 18 to 22 wt%, a filler, wax or pigment, titanium dioxide, and a plasticizer.
Hong discloses a pavement marking construction (abstract) comprising thermoplastic elastomer, resin, wax, filler, and plasticizer where there is about 7 to 15 wt% resin which is considered to overlap about 18 wt% (15 and 18 are close and about 15 would include higher values that are close to 15 and about 18 would include lower values that are close to 18, so since 15 and 18 are close and about includes close numbers, the range are considered to overlap) (abstract and [0012]-[0013]). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The resin is an alkyd resin ([0039] and [0041]). The filler is calcium carbonate, glass beads, titanium dioxide, and silica ([0054]).
It would have been obvious to one of ordinary skill in the art at the time of the invention that the thermoplastic composition in Greer should contain the components taught in Hong as known suitable components for a marking composition and to ensure strength and durability of the composition as well as improving smudge resistance and imparting color (Hong, [0012], [0042], [0044], and [0054]). 
Further, to the extent the amount of resin in Hong is considered lower than the claimed range, it would have been obvious to one of ordinary skill in the art the time of the invention to increase the amount of resin to at least 18% to increase durability of the marking (see Hong, [0042]) which discloses that alkyd solid resin improves durability). In the alternative, Hong discloses also including 4 to 14 wt% elastomer ([0013]) which may be considered resin (see claim 46 filed 7/12/2017 of the instant application which .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-32, 39-44, 46-55, and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,573,882 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a genus of the claims in Patent ‘882.

Response to Arguments
Applicant’s arguments with respect to claim(s) 31-32, 39-44, 46-55, and 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783